                  UNITED STATES DISTRICT COURT
               SOUTHERN DISTRICT OF WEST VIRGINIA
                          AT CHARLESTON

MIGUEL QUINONES,

          Plaintiff,

v.                                Civil Action No. 2:18-cv-00933

ANA PILE, et al.,

          Defendants.


                    MEMORANDUM OPINION AND ORDER


          The court having received the Proposed Findings and

Recommendation of United States Magistrate Judge Dwane L.

Tinsley, entered on January 17, 2020; and the Magistrate Judge

having recommended that the court grant the motions to dismiss

for failure to prosecute filed by defendants Mark Plants and

Jesse Forbes, dismiss the matter, in its entirety, pursuant to

Rule 41(b) of the Federal Rules of Civil Procedure, and deny as

moot the other pending motions to dismiss filed by the

defendants; and no objection having been filed to the Proposed

Findings and Recommendation, it is ORDERED that the findings

made in the Proposed Findings and Recommendation of the

Magistrate Judge be, and they hereby are, adopted by the court

and incorporated herein.


          It is, therefore, ORDERED that this case be, and it

hereby is, dismissed.
          The Clerk is directed to forward copies of this

memorandum opinion and order to the plaintiff, all counsel of

record, and the United States Magistrate Judge.


                                    ENTER: February 11, 2020




                                2
